ORDER
PER CURIAM.
Defendant appeals from a jury verdict finding him guilty of one count of robbery in the first degree in violation of § 569.020, RSMo 1986 and one count of armed criminal action in violation of § 571.015, RSMo 1986. Defendant was sentenced as a prior, persistent and class X offender to serve consecutive terms of thirty years imprisonment. Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
Judgment is affirmed. Rules 84.16(b) and 30.25(b).